



Exhibit 10.1






HALOZYME THERAPEUTICS, INC.
2011 STOCK PLAN
(as amended through May 2, 2018)





--------------------------------------------------------------------------------





TABLE OF CONTENTS


1.
ESTABLISHMENT, PURPOSE AND TERM OF PLAN 1

1.1
Establishment 1

1.2
Purpose 1

1.3
Term of Plan 1

2.
DEFINITIONS AND CONSTRUCTION 1

2.1
Definitions 1

2.2
Construction 6

3.
ADMINISTRATION 6

3.1
Administration by the Committee 6

3.2
Authority of Officers 6

3.3
Committee Complying with Section 162(m) 6

3.4
Powers of the Committee 7

3.5
Indemnification 8

3.6
Arbitration 8

3.7
Repricing and Reloading Prohibited 8

4.
SHARES SUBJECT TO PLAN 8

4.1
Maximum Number of Shares Issuable 8

4.2
Adjustments for Changes in Capital Structure 9

5.
ELIGIBILITY AND AWARD LIMITATIONS 9

5.1
Persons Eligible for Awards 9

5.2
Participation 10

5.3
Incentive Stock Option Limitations 10

5.4
Award Limits 10

6.
TERMS AND CONDITIONS OF OPTIONS 11

6.1
Exercise Price 12

6.2
Exercisability and Term of Options 12

6.3
Payment of Exercise Price 12

6.4
Effect of Termination of Service 13

6.5
Transferability of Options 13

7.
TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS 13

7.1
Types of SARs Authorized 13

7.2
Exercise Price 14

7.3
Exercisability and Term of SARs 14

7.4
Deemed Exercise of SARs 14

7.5
Effect of Termination of Service 14

7.6
Nontransferability of SARs 14






--------------------------------------------------------------------------------





8.
TERMS AND CONDITIONS OF STOCK AWARDS 14

8.1
Types of Restricted Stock Awards Authorized 14

8.2
Purchase Price 15

8.3
Purchase Period 15

8.4
Vesting and Restrictions on Transfer 15

8.5
Voting Rights; Dividends and Distributions 15

8.6
Effect of Termination of Service 15

8.7
Nontransferability of Restricted Stock Award Rights 15

9.
TERMS AND CONDITIONS OF PERFORMANCE AWARDS 15

9.1
Types of Performance Awards Authorized 16

9.2
Initial Value of Performance Shares and Performance Units 16

9.3
Establishment of Performance Period, Performance Goals and Performance Award
Formula 16

9.4
Measurement of Performance Goals 16

9.5
Settlement of Performance Awards 18

9.6
Voting Rights; Dividend Equivalent Rights and Distributions 18

9.7
Effect of Termination of Service 19

9.8
Nontransferability of Performance Awards 19

10.
TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS 19

10.1
Grant of Restricted Stock Unit Awards 19

10.2
Vesting 20

10.3
Voting Rights, Dividend Equivalent Rights and Distributions 20

10.4
Effect of Termination of Service 20

10.5
Settlement of Restricted Stock Unit Awards 20

10.6
Nontransferability of Restricted Stock Unit Awards 20

11.
EFFECT OF CHANGE IN CONTROL ON AWARDS 21

11.1
Change in Control Transactions 21

11.2
Unusual or Nonrecurring Events 21

12.
COMPLIANCE WITH SECURITIES LAW 21

13.
TAX WITHHOLDING 22

13.1
Tax Withholding in General 22

13.2
Withholding in Shares 22

14.
AMENDMENT OR TERMINATION OF PLAN 22

15.
MISCELLANEOUS PROVISIONS 22

15.1
Repurchase Rights 22

15.2
Rights as Employee, Consultant or Director 22

15.3
Rights as a Stockholder 23

15.4
Fractional Shares 23

15.5
Severability 23

15.6
Beneficiary Designation 23

15.7
Unfunded Obligation 2










--------------------------------------------------------------------------------





HALOZYME THERAPEUTICS, INC.
2011 STOCK PLAN
(as amended through May 2, 2018)
1.Establishment, Purpose and Term of Plan.
1.1    Establishment. The Halozyme Therapeutics, Inc. 2011 Stock Plan (the
“Plan”) was adopted March 10, 2011, subject to approval by the stockholders of
the Company (the date of such stockholder approval, the “Effective Date”). Upon
the Effective Date of the Plan, the Prior Plans were terminated such that no
additional Awards could be granted thereunder. The terms of the Prior Plans
remain in effect with respect to outstanding Awards until they are exercised,
settled, expired, forfeited or otherwise canceled in full. On March 13, 2013,
the Plan was amended and restated, subject to approval by the stockholders of
the Company and subsequently amended and restated again on May 6, 2015 and May
4, 2016 following stockholder approval. On February 14, 2018, the Plan was
further amended and restated, subject to stockholder approval at the next annual
meeting of stockholders.
1.2    Purpose. The purpose of the Plan is to advance the interests of the
Participating Company Group and its stockholders by providing an incentive to
attract and retain the best qualified personnel to perform services for the
Participating Company Group, by motivating such persons to contribute to the
growth and profitability of the Participating Company Group, by aligning their
interests with interests of the Company’s stockholders, and by rewarding such
persons for their services by tying a significant portion of their total
compensation package to the success of the Company. The Plan seeks to achieve
this purpose by providing for Awards in the form of Options, Stock Appreciation
Rights, Stock Awards, Restricted Stock Awards, Performance Shares, Performance
Units, and Restricted Stock Units as described below.
1.3    Term of Plan. The Plan shall continue in effect until the earlier of its
termination by the Board or the date on which all of the shares of Stock
available for issuance under the Plan have been issued and all restrictions on
such shares under the terms of the Plan and the agreements evidencing Awards
granted under the Plan have lapsed. However, Awards shall not be granted later
than March 9, 2021. The Company intends that the Plan comply with Section 409A
of the Code (including any amendments to or replacements of such section), and
the Plan shall be so construed.
2.    Definitions and Construction.
2.1    Definitions. Whenever used herein, the following terms shall have their
respective meanings set forth below:
(a)    “Affiliate” means (i) an entity, other than a Parent Corporation, that
directly, or indirectly through one or more intermediary entities, controls the
Company or (ii) an entity, other than a Subsidiary Corporation, that is
controlled by the Company directly, or indirectly through one or more
intermediary entities. For this purpose, the term “control” (including the term
“controlled by”) means the possession, direct or indirect, of the power to
direct or cause the direction of the management and policies of the relevant
entity, whether through the ownership of voting securities, by contract or
otherwise; or shall have such other meaning assigned such term for the purposes
of registration on Form S-8 under the Securities Act.
(b)    “Award” means any Option, SAR, Stock Award, Restricted Stock Award,
Performance Share, Performance Unit, or Restricted Stock Unit granted under the
Plan or any Prior Plan.
(c)    “Award Agreement” means a written agreement between the Company and a
Participant setting forth the terms, conditions and restrictions of the Award
granted to the Participant.
(d)    “Board” means the Board of Directors of the Company.
(e)    “Change in Control” means the occurrence of any of the following:





--------------------------------------------------------------------------------





(i)    an Ownership Change Event or series of related Ownership Change Events
(collectively, a “Transaction”) in which the stockholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction direct or indirect beneficial ownership of more than fifty percent
(50%) of the total combined voting power of the outstanding securities entitled
to vote generally in the election of Directors or, in the case of an Ownership
Change Event described in Section 2.1(y)(iii), the entity to which the assets of
the Company were transferred (the “Transferee”), as the case may be; or
(ii)    a liquidation or dissolution of the Company; provided, however, that a
Change in Control shall be deemed not to include a transaction described in
subsection (i) of this Section 2.1(e) in which a majority of the members of the
board of directors of the continuing, surviving or successor entity, or parent
thereof, immediately after such transaction is comprised of Incumbent Directors.
Notwithstanding the foregoing, to the extent that any amount constituting
deferred compensation subject to and not exempted from the requirements of
Section 409A of the Code would become payable under this Plan by reason of a
Change in Control, such amount shall become payable only if the event
constituting a Change in Control would also constitute a change in ownership or
effective control of the Company or a change in the ownership of a substantial
portion of the assets of the Company within the meaning of Section 409A.
For purposes of the preceding sentence, indirect beneficial ownership shall
include, without limitation, an interest resulting from ownership of the voting
securities of one or more corporations or other business entities which own the
Company or the Transferee, as the case may be, either directly or through one or
more subsidiary corporations or other business entities. The Committee shall
determine whether multiple sales or exchanges of the voting securities of the
Company or multiple Ownership Change Events are related, and its determination
shall be final, binding and conclusive.
(f)    “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations promulgated thereunder.
(g)    “Committee” means the Compensation Committee or other committee of the
Board duly appointed to administer the Plan and having such powers as shall be
specified by the Board. If no committee of the Board has been appointed to
administer the Plan, the Board shall exercise all of the powers of the Committee
granted herein, and, in any event, the Board may in its discretion exercise any
or all of such powers. The Committee shall have the exclusive authority to
administer the Plan and shall have all of the powers granted herein, including,
without limitation, the power to amend or terminate the Plan at any time,
subject to the terms of the Plan and any applicable limitations imposed by law.
(h)    “Company” means Halozyme Therapeutics, Inc., a Delaware corporation, or
any Successor.
(i)    “Consultant” means a person engaged to provide consulting or advisory
services (other than as an Employee or a member of the Board) to a Participating
Company.
(j)    “Director” means a member of the Board or of the board of directors of
any Participating Company.
(k)    “Disability” means the permanent and total disability of the Participant,
within the meaning of Section 22(e)(3) of the Code.
(l)    “Dividend Equivalent” means a credit, made at the discretion of the
Committee or as otherwise provided by the Plan, to the account of a Participant,
or a cash payment, in an amount equal to the cash dividends paid on one share of
Stock for each share of Stock represented by an Award held by such Participant.
(m)    “Employee” means any person treated as an employee (including an Officer
or a member of the Board who is also treated as an employee) in the records of a
Participating Company and, with respect to any Incentive Stock Option granted to
such person, who is an employee for purposes of Section 422 of the Code;
provided, however, that neither service as a member of the Board nor payment of
a director’s fee shall be sufficient to constitute employment for purposes of
the Plan. The Company shall determine in good faith and in the exercise of its
discretion whether an individual has become or has ceased to be an Employee and
the effective date of such individual’s employment or termination of employment,
as the case may be. For purposes of an individual’s rights, if any, under the
Plan as of the time of the Company’s determination, all such





--------------------------------------------------------------------------------





determinations by the Company shall be final, binding and conclusive,
notwithstanding that the Company or any court of law or governmental agency
subsequently makes a contrary determination.
(n)    “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(o)    “Fair Market Value” means, as of any date, the value of a share of Stock
or other property as determined by the Committee, in its discretion, or by the
Company, in its discretion, if such determination is expressly allocated to the
Company herein, subject to the following:
(i)    Except as otherwise determined by the Committee, if, on such date, the
Stock is listed on a national or regional securities exchange or market system,
the Fair Market Value of a share of Stock shall be the closing price of a share
of Stock as quoted on such national or regional securities exchange or market
system constituting the primary market for the Stock on the day of
determination, as reported in The Wall Street Journal or such other source as
the Company deems reliable.
(ii)    Notwithstanding the foregoing, the Committee may, in its discretion,
determine the Fair Market Value on the basis of the closing, high, low or
average sale price of a share of Stock or the actual sale price of a share of
Stock received by a Participant, on such date, the preceding trading day, the
next succeeding trading day or an average determined over a period of trading
days. The Committee may vary its method of determination of the Fair Market
Value as provided in this Section for different purposes under the Plan.
(iii)    If, on such date, the Stock is not listed on a national or regional
securities exchange or market system, the Fair Market Value of a share of Stock
shall be as determined by the Committee in good faith without regard to any
restriction other than a restriction which, by its terms, will never lapse.
(p)    “Incentive Stock Option” means an Option intended to be (as set forth in
the Award Agreement) and which qualifies as an incentive stock option within the
meaning of Section 422(b) of the Code.
(q)    “Incumbent Director” means a director who either (i) is a member of the
Board as of the Effective Date or (ii) is elected, or nominated for election, to
the Board with the affirmative votes of at least a majority of the Incumbent
Directors at the time of such election or nomination, but who was not elected or
nominated in connection with an actual or threatened proxy contest relating to
the election of directors of the Company.
(r)    “Insider” means an Officer, a Director, or any other person whose
transactions in Stock are subject to Section 16 of the Exchange Act.
(s)    “Non-Control Affiliate” means any entity in which any Participating
Company has an ownership interest and which the Committee shall designate as a
Non-Control Affiliate.
(t)    “Nonemployee Director” means a Director who is not an Employee.
(u)    “Nonstatutory Stock Option” means an Option not intended to be (as set
forth in the Award Agreement) an incentive stock option within the meaning of
Section 422(b) of the Code.
(v)    “Officer” means any person designated by the Board as an officer of the
Company.
(w)    “Option” means the right to purchase Stock at a stated price for a
specified period of time granted to a Participant pursuant to Section 6 of the
Plan. An Option may be either an Incentive Stock Option or a Nonstatutory Stock
Option.
(x)    “Option Expiration Date” means the date of expiration of the Option’s
term as set forth in the Award Agreement.
(y)    “Ownership Change Event” means the occurrence of any of the following
with respect to the Company: (i) the direct or indirect sale or exchange in a
single or series of related transactions by the stockholders of the Company of
more than fifty percent (50%) of the voting stock of the Company; (ii) a merger
or consolidation in which the





--------------------------------------------------------------------------------





Company is a party; or (iii) the sale, exchange, or transfer of all or
substantially all of the assets of the Company (other than a sale, exchange or
transfer to one or more subsidiaries of the Company).
(z)    “Parent Corporation” means any present or future “parent corporation” of
the Company, as defined in Section 424(e) of the Code.
(aa)    “Participant” means any eligible person who has been granted one or more
Awards.
(bb)    “Participating Company” means the Company or any Parent Corporation,
Subsidiary Corporation or Affiliate.
(cc)    “Participating Company Group” means, at any point in time, all entities
collectively which are then Participating Companies.
(dd)    “Performance Award” means an Award of Performance Shares or Performance
Units.
(ee)    “Performance Award Formula” means, for any Performance Award, a formula
or table established by the Committee pursuant to Section 9.3 of the Plan which
provides the basis for computing the value of a Performance Award at one or more
threshold levels of attainment of the applicable Performance Goal(s) measured as
of the end of the applicable Performance Period.
(ff)    “Performance Goal” means a performance goal established by the Committee
pursuant to Section 9.3 of the Plan.
(gg)    “Performance Period” means a period established by the Committee
pursuant to Section 9.3 of the Plan at the end of which one or more Performance
Goals are to be measured.
(hh)    “Performance Share” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 9 of the Plan to receive a payment
equal to the value of a Performance Share, as determined by the Committee, based
on performance.
(ii)    “Performance Unit” means a bookkeeping entry representing a right
granted to a Participant pursuant to Section 9 of the Plan to receive a payment
equal to the value of a Performance Unit, as determined by the Committee, based
upon performance.
(jj)    “Prior Plans” means the Company’s 2008 Stock Plan, 2006 Stock Plan, and
2004 Stock Plan (each, a “Prior Plan”).
(kk)    “Restricted Stock Award” means an Award of Restricted Stock.
(ll)    “Restricted Stock Unit” or “Stock Unit” means a bookkeeping entry
representing a right granted to a Participant pursuant to Section 10 of the Plan
to receive a share of Stock on a date determined in accordance with the
provisions of Section 10 and the Participant’s Award Agreement.
(mm)    “Restriction Period” means the period established in accordance with
Section 8.4 of the Plan during which shares subject to a Restricted Stock Award
are subject to Vesting Conditions.
(nn)    “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as amended from
time to time, or any successor rule or regulation.
(oo)    “SAR” or “Stock Appreciation Right” means a bookkeeping entry
representing, for each share of Stock subject to such SAR, a right granted to a
Participant pursuant to Section 7 of the Plan to receive payment in any
combination of shares of Stock or cash of an amount equal to the excess, if any,
of the Fair Market Value of a share of Stock on the date of exercise of the SAR
over the exercise price.
(pp)    “Section 162(m)” means Section 162(m) of the Code.
(qq)    “Securities Act” means the Securities Act of 1933, as amended.





--------------------------------------------------------------------------------





(rr)    “Service” means a Participant’s employment or service with the
Participating Company Group, whether in the capacity of an Employee, a Director
or a Consultant. Unless otherwise provided by the Committee, a Participant’s
Service shall not be deemed to have terminated merely because of a change in the
capacity in which the Participant renders such Service or a change in the
Participating Company for which the Participant renders such Service, provided
that there is no interruption or termination of the Participant’s Service.
Furthermore, a Participant’s Service shall not be deemed to have terminated if
the Participant takes any military leave, sick leave, or other bona fide leave
of absence approved by the Company. A Participant’s Service shall be deemed to
have terminated either upon an actual termination of Service or upon the entity
for which the Participant performs Service ceasing to be a Participating
Company. Subject to the foregoing, the Company, in its discretion, shall
determine whether the Participant’s Service has terminated and the effective
date of such termination.
(ss)    “Stock” means the common stock of the Company, as adjusted from time to
time in accordance with Section 4.2 of the Plan.
(tt)    “Stock Award” means an Award of Stock as described in Section 8 of the
Plan.
(uu)    “Subsidiary Corporation” means any present or future “subsidiary
corporation” of the Company, as defined in Section 424(f) of the Code.
(vv)    “Successor” means a corporation into or with which the Company is merged
or consolidated or which acquires all or substantially all of the assets of the
Company and which is designated by the Board as a Successor for purposes of the
Plan.
(ww)    “Ten Percent Owner” means a Participant who, at the time an Option is
granted to the Participant, owns stock possessing more than ten percent (10%) of
the total combined voting power of all classes of stock of a Participating
Company (other than an Affiliate) within the meaning of Section 422(b)(6) of the
Code.
(xx)    “Vesting Conditions” means those conditions established in accordance
with Section 8.4 or Section 10.2 of the Plan prior to the satisfaction of which
shares subject to a Restricted Stock Award or Restricted Stock Unit Award,
respectively, remain subject to forfeiture or a repurchase option in favor of
the Company upon the Participant’s termination of Service.
2.2    Construction. Captions and titles contained herein are for convenience
only and shall not affect the meaning or interpretation of any provision of the
Plan. Except when otherwise indicated by the context, the singular shall include
the plural and the plural shall include the singular. Use of the term “or” is
not intended to be exclusive, unless the context clearly requires otherwise.
3.    Administration.
3.1    Administration by the Committee. The Plan shall be administered by the
Committee. All questions of interpretation of the Plan or of any Award shall be
determined by the Committee, and such determinations shall be final and binding
upon all persons having an interest in the Plan or such Award.
3.2    Authority of Officers. Any Officer shall have the authority to act on
behalf of the Company with respect to any matter, right, obligation,
determination or election which is the responsibility of or which is allocated
to the Company herein, provided the Officer has been delegated such authority by
the Committee with respect to such matter, right, obligation, determination or
election.
3.3    Committee Complying with Section 162(m). While the Company is a “publicly
held corporation” within the meaning of Section 162(m), the Board may establish
a Committee of “outside directors” within the meaning of Section 162(m) to
approve the grant of any Award which might reasonably be anticipated to result
in the payment of employee remuneration that would otherwise exceed the limit on
employee remuneration deductible for income tax purposes pursuant to
Section 162(m).





--------------------------------------------------------------------------------





3.4    Powers of the Committee. In addition to any other powers set forth in the
Plan and subject to the provisions of the Plan, the Committee shall have the
full and final power and authority, in its discretion:
(a)    to determine the persons to whom, and the time or times at which, Awards
shall be granted and the number of shares of Stock or units to be subject to
each Award;
(b)    to determine the type of Award granted and to designate Options as
Incentive Stock Options or Nonstatutory Stock Options;
(c)    to determine the Fair Market Value of shares of Stock or other property;
(d)    to determine the terms, conditions and restrictions applicable to each
Award (which need not be identical) and any shares acquired pursuant thereto,
including, without limitation, (i) the exercise or purchase price of shares
purchased pursuant to any Award, (ii) the method of payment for shares purchased
pursuant to any Award, (iii) the method for satisfaction of any tax withholding
obligation arising in connection with any Award, including by the withholding or
delivery of shares of Stock, (iv) the timing, terms and conditions of the
exercisability or vesting of any Award or any shares acquired pursuant thereto,
(v) the Performance Award Formula and Performance Goals applicable to any Award
and the extent to which such Performance Goals have been attained, (vi) the time
of the expiration of any Award, (vii) the effect of the Participant’s
termination of Service on any of the foregoing, and (viii) all other terms,
conditions and restrictions applicable to any Award or shares acquired pursuant
thereto not inconsistent with the terms of the Plan;
(e)    to determine whether an Award will be settled in shares of Stock, cash,
or in any combination thereof;
(f)    to approve one or more forms of Award Agreement;
(g)    to amend, modify, extend, cancel or renew any Award or to waive any
restrictions or conditions applicable to any Award or any shares acquired
pursuant thereto;
(h)    to accelerate, continue, extend or defer the exercisability or vesting of
any Award or any shares acquired pursuant thereto, including with respect to the
period following a Participant’s termination of Service;
(i)    without the consent of the affected Participant and notwithstanding the
provisions of any Award Agreement to the contrary, to unilaterally substitute at
any time a Stock Appreciation Right providing for settlement solely in shares of
Stock in place of any outstanding Option, provided that such Stock Appreciation
Right covers the same number of shares of Stock and provides for the same
exercise price (subject in each case to adjustment in accordance with
Section 4.2) as the replaced Option and otherwise provides substantially
equivalent terms and conditions as the replaced Option, as determined by the
Committee;
(j)    to prescribe, amend or rescind rules, guidelines and policies relating to
the Plan, or to adopt sub-plans or supplements to, or alternative versions of,
the Plan, including, without limitation, as the Committee deems necessary or
desirable to comply with the laws or regulations of or to accommodate the tax
policy, accounting principles or custom of, foreign jurisdictions whose citizens
may be granted Awards;
(k)    to correct any defect, supply any omission or reconcile any inconsistency
in the Plan or any Award Agreement and to make all other determinations and take
such other actions with respect to the Plan or any Award as the Committee may
deem advisable to the extent not inconsistent with the provisions of the Plan or
applicable law; and
(l)    to the extent permitted by applicable law, to delegate to any proper
Officer the authority to grant one or more Awards, without further approval of
the Committee, to any person eligible pursuant to Section 5, other than himself
or a person who, at the time of such grant, is an Insider; provided, however,
that (i) the exercise price per share of each such Option shall be equal to the
Fair Market Value per share of the Stock on the effective date of grant, and
(ii) each such Award shall be subject to the terms and conditions of the
appropriate standard form of Award Agreement approved by the Committee and shall
conform to the provisions of the Plan and such other guidelines as shall be
established from time to time by the Committee.





--------------------------------------------------------------------------------





3.5    Indemnification. In addition to such other rights of indemnification as
they may have as members of the Board or the Committee or as officers or
employees of the Participating Company Group, members of the Board or the
Committee and any officers or employees of the Participating Company Group to
whom authority to act for the Board, the Committee or the Company is delegated
shall be indemnified by the Company against all reasonable expenses, including
attorneys’ fees, actually and necessarily incurred in connection with the
defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.
3.6    Arbitration. Any dispute or claim concerning any Awards granted (or not
granted) pursuant to this Plan and any other disputes or claims relating to or
arising out of the Plan shall be fully, finally and exclusively resolved by
binding arbitration conducted pursuant to the Commercial Arbitration Rules of
the American Arbitration Association. By accepting an Award, Participants and
the Company waive their respective rights to have any such disputes or claims
tried by a judge or jury.
3.7    Repricing and Reloading Prohibited. Without the affirmative vote of
holders of a majority of the shares of Stock cast in person or by proxy at a
meeting of the stockholders of the Company at which a quorum representing a
majority of all outstanding shares of Stock is present or represented by proxy,
the Committee shall not approve a program providing for either (a) the
cancellation of outstanding Options or SARs and the grant in substitution
therefor of cash, other Awards, or new Options or SARs having a lower exercise
price or (b) the amendment of outstanding Options or SARs to reduce the exercise
price thereof. This paragraph shall not be construed to apply to the issuance or
assumption of an Award in a transaction to which Code section 424(a) applies,
within the meaning of Section 424 of the Code.
4.    Shares Subject to Plan.
4.1    Maximum Number of Shares Issuable. Effective as of the date of its most
recent amendment and restatement, and subject to adjustment as provided in
Section 4.2, the maximum number of shares of Stock that may be issued under the
Plan pursuant to Awards granted hereunder shall be increased by eight million
and seven hundred thousand (8,200,000) shares to a total of thirty-four million
seven hundred thousand (34,200,000) shares of stock. No new Awards shall be
granted under any Prior Plan on or after the Effective Date of this Plan. Shares
issuable under this Plan shall consist of authorized but unissued or reacquired
shares of Stock or any combination thereof. If an outstanding Award granted
under this Plan for any reason expires or is terminated or canceled without
having been exercised or settled in full, or if shares of Stock acquired
pursuant to an Award granted under this Plan that are subject to forfeiture or
repurchase are forfeited or repurchased by the Company, the shares of Stock
allocable to the terminated portion of such Award or such forfeited or
repurchased shares of Stock shall restore to this Plan and be available for
issuance under the Plan. Shares withheld or reacquired by the Company in
satisfaction of tax withholding obligations shall not again be available for
issuance under the Plan. Upon payment in shares of Stock pursuant to the
exercise of a SAR, the number of Shares available for issuance under the Plan
shall be reduced by the gross number of Shares for which the SAR is exercised.
If the exercise price of an Option is paid by tender to the Company, or
attestation to the ownership, of shares of Stock owned by the Participant, or by
means of a Net-Settlement, the number of shares available for issuance under the
Plan shall be reduced by the gross number of shares for which the Option is
exercised. Shares of Stock shall not be deemed to have been issued pursuant to
the Plan with respect to any portion of an Award that is settled in cash.
Further, shares reacquired by the Company on the open market or otherwise using
cash proceeds from the exercise of Options shall not be added to the shares of
Stock authorized for grant under this Plan.
4.2    Adjustments for Changes in Capital Structure. Subject to any required
action by the stockholders of the Company, in the event of any change in the
Stock effected without receipt of consideration by the Company, whether through
merger, consolidation, reorganization, reincorporation, recapitalization,
reclassification, stock dividend, stock split, reverse stock split, split-up,
split-off, spin-off, combination of shares, exchange of shares, or similar
change in the capital structure of the Company, or in the event of payment of a
dividend or distribution to the stockholders of the Company in a form other than





--------------------------------------------------------------------------------





Stock (excepting normal cash dividends) that has a material effect on the Fair
Market Value of shares of Stock, appropriate adjustments shall be made in the
number and kind of shares subject to the Plan and to any outstanding Awards, in
the Award limits set forth in Section 5.4, and in the exercise or purchase price
per share under any outstanding Award in order to prevent dilution or
enlargement of Participants’ rights under the Plan. For purposes of the
foregoing, conversion of any convertible securities of the Company shall not be
treated as “effected without receipt of consideration by the Company.” If a
majority of the shares which are of the same class as the shares that are
subject to outstanding Awards are exchanged for, converted into, or otherwise
become (whether or not pursuant to an Ownership Change Event) shares of another
corporation (the “New Shares”), the Committee may unilaterally amend the
outstanding Options to provide that such Options are exercisable for New Shares.
In the event of any such amendment, the number of shares subject to, and the
exercise price per share of, the outstanding Awards shall be adjusted in a fair
and equitable manner as determined by the Committee, in its discretion. Any
fractional share resulting from an adjustment pursuant to this Section 4.2 shall
be rounded down to the nearest whole number. The Committee in its sole
discretion, may also make such adjustments in the terms of any Award to reflect,
or related to, such changes in the capital structure of the Company or
distributions as it deems appropriate, including modification of Performance
Goals, Performance Award Formulas, and Performance Periods, so long as such
adjustment does not prevent an Award intended to qualify as “performance-based
compensation” under Section 162(m) from being so qualified. The adjustments
determined by the Committee pursuant to this Section 4.2 shall be final, binding
and conclusive.
5.    Eligibility and Award Limitations.
5.1    Persons Eligible for Awards. Awards may be granted only to Employees,
Consultants and Directors. For purposes of the foregoing sentence, “Employees,”
“Consultants” and “Directors” shall include prospective Employees, prospective
Consultants and prospective Directors to whom Awards are offered to be granted
in connection with written offers of an employment or other service relationship
with the Participating Company Group; provided, however, that no Stock subject
to any such Award shall vest, become exercisable or be issued prior to the date
on which such person commences Service.
5.2    Participation. Awards are granted solely at the discretion of the
Committee. Eligible persons may be granted more than one Award. However,
eligibility in accordance with this Section shall not entitle any person to be
granted an Award, or, having been granted an Award, to be granted an additional
Award.
5.3    Incentive Stock Option Limitations.
(a)    Persons Eligible.  An Incentive Stock Option may be granted only to a
person who, on the effective date of grant, is an Employee of the Company, a
Parent Corporation or a Subsidiary Corporation (each being an “ISO-Qualifying
Corporation”). Any person who is not an Employee of an ISO-Qualifying
Corporation on the effective date of the grant of an Option to such person may
be granted only a Nonstatutory Stock Option. An Incentive Stock Option granted
to a prospective Employee upon the condition that such person become an Employee
of an ISO-Qualifying Corporation shall be deemed granted effective on the date
such person commences Service with an ISO-Qualifying Corporation, with an
exercise price determined as of such date in accordance with Section 6.1.
(b)    Fair Market Value Limitation.  To the extent that options designated as
Incentive Stock Options (granted under all stock option plans of the
Participating Company Group, including the Plan) become exercisable by a
Participant for the first time during any calendar year for Stock having a Fair
Market Value greater than One Hundred Thousand Dollars ($100,000), the portion
of such options which exceeds such amount shall be treated as Nonstatutory Stock
Options. For purposes of this Section, options designated as Incentive Stock
Options shall be taken into account in the order in which they were granted, and
the Fair Market Value of Stock shall be determined as of the time the option
with respect to such Stock is granted. If the Code is amended to provide for a
limitation different from that set forth in this Section, such different
limitation shall be deemed incorporated herein effective as of the date and with
respect to such Options as required or permitted by such amendment to the Code.
If an Option is treated as an Incentive Stock Option in part and as a
Nonstatutory Stock Option in part by reason of the limitation set forth in this
Section, the Participant may designate which portion of such Option the
Participant is exercising. In the absence of such designation, the Participant
shall be deemed to have exercised the Incentive Stock Option portion of the
Option first. Upon exercise, shares issued pursuant to each such portion shall
be separately identified.





--------------------------------------------------------------------------------





5.4    Award Limits.
(a)    Maximum Number of Shares Issuable Pursuant to Incentive Stock
Options.  Subject to adjustment as provided in Section 4.2, the maximum
aggregate number of shares of Stock that may be issued under the Plan pursuant
to the exercise of Incentive Stock Options shall not exceed the aggregate number
of shares of Stock set forth in Section 4.1. The maximum aggregate number of
shares of Stock that may be issued under the Plan pursuant to all Awards other
than Incentive Stock Options shall be the number of shares determined in
accordance with Section 4.1, subject to adjustment as provided in Section 4.2
and further subject to the limitation set forth in Section 5.4(b) below.
(b)    Aggregate Limit on Full Value Awards.  Subject to adjustment as provided
in Section 4.2, the aggregate number of shares that may be issued under the Plan
pursuant to the exercise or settlement of Stock Awards, Restricted Stock Awards,
Restricted Stock Unit Awards and Performance Awards (“Full Value Awards”), on or
after May 3, 2018 shall be limited to one-third (1/3rd) of the total number of
shares of Stock that remain available for grant under Section 4.1 (after taking
into account the share increase from the most recent amendment and restatement
of the Plan) which are not subject to outstanding Awards (the “Pre-May 2018
Grants”). The limitation on Full Value Awards that may be granted under the Plan
shall be increased by shares which again become available for grant under
Section 4.1 provided such shares relate to Full Value Awards granted on or after
May 3, 2018. Any shares which again become available for grant under Section 4.1
that relate to Pre-May 2018 Grants may be granted as Options or SARSs, but not
as Full Value Awards.
(c)    Section 162(m) Award Limits.  The following limits shall apply to the
grant of any Award if, at the time of grant, the Company is a “publicly held
corporation” within the meaning of Section 162(m) and the Award is intended to
qualify as “performance based compensation” under Section 162(m). Per-individual
limits shall not be adjusted to effect a restoration of shares of Stock with
respect to which the related Award is terminated, surrendered, or canceled.
(i)    Options and SARs.  Subject to adjustment as provided in Section 4.2, no
Employee shall be granted within any fiscal year of the Company one or more
Options or Freestanding SARs which in the aggregate are for more than One
Million (1,000,000) shares of Stock reserved for issuance under the Plan;
provided, however, that such maximum number shall be Two Million (2,000,000)
shares with respect to any individual during the first fiscal year that the
individual is employed with the Participating Company Group.
(ii)    Stock, Restricted Stock and Restricted Stock Unit Awards.  Subject to
adjustment as provided in Section 4.2, no Employee shall be granted within any
fiscal year of the Company one or more Stock Awards, Restricted Stock Awards or
Restricted Stock Unit Awards, the grant or vesting of which is based on the
attainment of Performance Goals, for more than Five Hundred Thousand (500,000)
shares of Stock reserved for issuance under the Plan; provided, however, that
such maximum number shall be One Million (1,000,000) shares with respect to any
individual during the first fiscal year that the individual is employed with the
Participating Company Group.
(iii)    Performance Awards.  Subject to adjustment as provided in Section 4.2
and the limitation set forth in Section 5.4(b), no Employee shall be granted
within any fiscal year of the Company (1) Performance Shares which could result
in such Employee receiving more than Five Hundred Thousand (500,000) shares of
Stock reserved for issuance under the Plan for each full fiscal year of the
Company contained in the Performance Period for such Award, or (2) Performance
Units having a grant date value equal to the Fair Market Value of Five Hundred
Thousand (500,000) shares of Stock on the date of grant for each full fiscal
year of the Company contained in the Performance Period for such Award.
(d)    Nonemployee Director Awards. Notwithstanding any other provision of the
Plan to the contrary, the aggregate grant date fair value (computed as of the
date of grant in accordance with applicable financial accounting rules) of all
Awards to Nonemployee Directors in their capacity as Directors granted to any
Nonemployee Director during any single calendar year shall not exceed six
hundred thousand dollars ($600,000).
6.    Terms and Conditions of Options.
Options shall be evidenced by Award Agreements specifying the number of shares
of Stock covered thereby, in such form as the Committee shall from time to time
establish. No Option or purported Option shall be a valid and binding obligation
of the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Options may





--------------------------------------------------------------------------------





incorporate all or any of the terms of the Plan by reference and shall comply
with and be subject to the following terms and conditions:
6.1    Exercise Price. The exercise price for each Option shall be established
in the discretion of the Committee; provided, however, that (a) the exercise
price per share shall be not less than the Fair Market Value of a share of Stock
on the effective date of grant of the Option and (b) no Incentive Stock Option
granted to a Ten Percent Owner shall have an exercise price per share less than
one hundred ten percent (110%) of the Fair Market Value of a share of Stock on
the effective date of grant of the Option. Notwithstanding the foregoing, an
Option (whether an Incentive Stock Option or a Nonstatutory Stock Option) may be
granted with an exercise price lower than the minimum exercise price set forth
above if such Option is granted pursuant to an assumption or substitution for
another option in a manner qualifying under the provisions of Section 424(a) of
the Code.
6.2    Exercisability and Term of Options.
(c)    Option Vesting and Exercisability.  Options shall be exercisable at such
time or times, or upon such event or events, and subject to such terms,
conditions, performance criteria and restrictions as shall be determined by the
Committee and set forth in the Award Agreement evidencing such Option; provided,
however, that (i) no Option shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such Option, (ii) no Incentive
Stock Option granted to a Ten Percent Owner shall be exercisable after the
expiration of five (5) years after the effective date of grant of such Option,
and (iii) no Option shall have a time-based or performance-based vesting
provision which results in any portion of the Option becoming vested within
one-year from the Option’s date of grant.
(d)    Participant Responsibility for Exercise of Option.  Each Participant is
responsible for taking any and all actions as may be required to exercise any
Option in a timely manner, and for properly executing any documents as may be
required for the exercise of an Option in accordance with such rules and
procedures as may be established from time to time. By signing an Option
Agreement each Participant acknowledges that information regarding the
procedures and requirements for the exercise of any Option is available upon
such Participant’s request. The Company shall have no duty or obligation to
notify any Participant of the expiration date of any Option.
6.3    Payment of Exercise Price.
(e)    Forms of Consideration Authorized.  Except as otherwise provided below,
payment of the exercise price for the number of shares of Stock being purchased
pursuant to any Option shall be made (i) in cash, by check or in cash
equivalent, (ii) by tender to the Company, or attestation to the ownership, of
shares of Stock owned by the Participant having a Fair Market Value not less
than the exercise price, (iii) by delivery of a properly executed notice of
exercise together with irrevocable instructions to a broker providing for the
assignment to the Company of the proceeds of a sale or loan with respect to some
or all of the shares being acquired upon the exercise of the Option (including,
without limitation, through an exercise complying with the provisions of
Regulation T as promulgated from time to time by the Board of Governors of the
Federal Reserve System) (a “Cashless Exercise”), (iv) to the extent permitted by
the Committee, in its sole discretion, by net share settlement (a “Net
Settlement”); provided that such Net Settlement shall not be permitted with
respect to an Incentive Stock Option unless the Participant consents to the
Option being converted to a Nonstatutory Stock Option, (v) by such other
consideration as may be approved by the Committee from time to time to the
extent permitted by applicable law, or (vi) by any combination thereof. The
Committee may at any time or from time to time grant Options which do not permit
all of the foregoing forms of consideration to be used in payment of the
exercise price or which otherwise restrict one or more forms of consideration.
(f)    Limitations on Forms of Consideration.  Notwithstanding the foregoing, an
Option may not be exercised by tender to the Company, or attestation to the
ownership, of shares of Stock to the extent such tender or attestation would
constitute a violation of the provisions of any law, regulation or agreement
restricting the redemption of the Company’s stock. The Company reserves, at any
and all times, the right, in the Company’s sole and absolute discretion, to
establish, decline to approve or terminate any program or procedures for the
exercise of Options by means of a Cashless Exercise, including with respect to
one or more Participants specified by the Company notwithstanding that such
program or procedures may be available to other Participants.





--------------------------------------------------------------------------------





6.4    Effect of Termination of Service.
(a)    Option Exercisability.  Subject to earlier termination of the Option as
otherwise provided herein and unless otherwise provided by the Committee, an
Option shall be exercisable after a Participant’s termination of Service only
during the applicable time periods provided in the Award Agreement.
(b)    Extension if Exercise Prevented by Law.  Notwithstanding the foregoing,
unless the Committee provides otherwise in the Award Agreement, if the exercise
of an Option within the applicable time periods is prevented by the provisions
of Section 12 below, the Option shall remain exercisable until three (3) months
(or such longer period of time as determined by the Committee, in its
discretion) after the date the Participant is notified by the Company that the
Option is exercisable, but in any event no later than the Option Expiration
Date.
6.5    Transferability of Options. During the lifetime of the Participant, an
Option shall be exercisable only by the Participant or the Participant’s
guardian or legal representative. Prior to the issuance of shares of Stock upon
the exercise of an Option, the Option shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance, or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or by the laws of descent and distribution.
Notwithstanding the foregoing, to the extent permitted by the Committee, in its
discretion, a Nonstatutory Stock Option shall be assignable or transferable
subject to the applicable limitations, if any, described in the General
Instructions to Form S-8 Registration Statement under the Securities Act or as
necessary to qualify for an exemption from registration under Section 12(g) of
the Exchange Act.
6.6    No Dividends or Dividend Equivalents. No dividends or dividend
equivalents shall be paid or accrued on any Options granted under this Plan.
7.    Terms and Conditions of Stock Appreciation Rights.
Stock Appreciation Rights shall be evidenced by Award Agreements specifying the
number of shares of Stock subject to the Award, in such form as the Committee
shall from time to time establish. No SAR or purported SAR shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement. Award Agreements evidencing SARs may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
7.1    Types of SARs Authorized. SARs may be granted in tandem with all or any
portion of a related Option (a “Tandem SAR”) or may be granted independently of
any Option (a “Freestanding SAR”). A Tandem SAR may be granted either
concurrently with the grant of the related Option or at any time thereafter
prior to the complete exercise, termination, expiration or cancellation of such
related Option.
7.2    Exercise Price. The exercise price for each SAR shall be established in
the discretion of the Committee; provided, however, that (a) the exercise price
per share subject to a Tandem SAR shall be the exercise price per share under
the related Option and (b) the exercise price per share subject to a
Freestanding SAR shall be not less than the Fair Market Value of a share of
Stock on the effective date of grant of the SAR.
7.3    Exercisability and Term of SARs.
(c)    Tandem SARs.  Tandem SARs shall be exercisable only at the time and to
the extent, and only to the extent, that the related Option is exercisable,
subject to such provisions as the Committee may specify where the Tandem SAR is
granted with respect to less than the full number of shares of Stock subject to
the related Option.
(d)    Freestanding SARs.  Freestanding SARs shall be exercisable at such time
or times, or upon such event or events, and subject to such terms, conditions,
performance criteria and restrictions as shall be determined by the Committee
and set forth in the Award Agreement evidencing such SAR; provided, however,
that no Freestanding SAR shall be exercisable after the expiration of ten
(10) years after the effective date of grant of such SAR.
7.4    Deemed Exercise of SARs. If, on the date on which an SAR would otherwise
terminate or expire, the SAR by its terms remains exercisable immediately prior
to such termination or expiration and, if so exercised, would result in a





--------------------------------------------------------------------------------





payment to the holder of such SAR, then any portion of such SAR which has not
previously been exercised shall automatically be deemed to be exercised as of
such date with respect to such portion, except as otherwise prohibited by
applicable law.
7.5    Effect of Termination of Service. Subject to earlier termination of the
SAR as otherwise provided herein and unless otherwise provided by the Committee
in the grant of an SAR and set forth in the Award Agreement, an SAR shall be
exercisable after a Participant’s termination of Service only as provided in the
Award Agreement.
7.6    Nontransferability of SARs. During the lifetime of the Participant, an
SAR shall be exercisable only by the Participant or the Participant’s guardian
or legal representative. Prior to the exercise of an SAR, the SAR shall not be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution.
7.7    No Dividends or Dividend Equivalents. No dividends or dividend
equivalents shall be paid or accrued on any SAR granted under this Plan.
8.    Terms and Conditions of Stock Awards.
Stock Awards may be granted with or without Vesting Conditions and may or may
not require the payment of cash consideration. Stock Awards shall be evidenced
by Award Agreements specifying the number of shares of Stock subject to the
Award, in such form as the Committee shall from time to time establish. No Stock
Award or purported Stock Award shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Award Agreement. Award Agreements
evidencing Stock Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:
8.1    Types of Restricted Stock Awards Authorized. Restricted Stock Awards may
or may not require the payment of cash consideration for the stock. Restricted
Stock Awards may be granted upon such conditions as the Committee shall
determine, including, without limitation, upon the attainment of one or more
Performance Goals described in Section 9.4. If either the grant of a Restricted
Stock Award or the lapsing of the Restriction Period is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 9.3 through
9.5(a).
8.2    Purchase Price. The purchase price, if any, for shares of Stock issuable
under each Stock Award and the means of payment shall be established by the
Committee in its discretion.
8.3    Purchase Period. A Stock Award requiring the payment of cash
consideration shall be exercisable within a period established by the Committee.
8.4    Vesting and Restrictions on Transfer. Shares issued pursuant to any Stock
Award may or may not be made subject to Vesting Conditions based upon the
satisfaction of such Service requirements, conditions, restrictions or
performance criteria, including, without limitation, Performance Goals as
described in Section 9.4, as shall be established by the Committee and set forth
in the Award Agreement evidencing such Award. During any Restriction Period in
which shares acquired pursuant to a Restricted Stock Award remain subject to
Vesting Conditions, such shares may not be sold, exchanged, transferred,
pledged, assigned or otherwise disposed of other than as provided in the Award
Agreement or as provided in Section 8.7. Upon request by the Company, each
Participant shall execute any agreement evidencing such transfer restrictions
prior to the receipt of shares of Stock hereunder.
8.5    Voting Rights; Dividends and Distributions. Except as provided in this
Section, Section 8.4 and any Award Agreement, during the Restriction Period
applicable to shares subject to a Restricted Stock Award, the Participant shall
have all of the rights of a stockholder of the Company holding shares of Stock,
including the right to vote such shares. No cash dividends or distributions with
respect to shares of Stock subject to the Restricted Stock Award shall be paid
to any Participant unless and until the Participant vests in such underlying
Restricted Stock Award. Upon the vesting of a Restricted Stock Award, any cash
dividends or distributions declared but not paid during the Restriction Period
with respect to such Restricted Stock Award shall be paid to the Participant
within thirty (30) days following the vesting date. In the event of a dividend
or distribution paid in shares of Stock or any other adjustment made upon a
change in the capital structure of the Company as





--------------------------------------------------------------------------------





described in Section 4.2, any and all new, substituted or additional securities
or other property (other than normal cash dividends) to which the Participant is
entitled by reason of the Participant’s Restricted Stock Award shall be
immediately subject to the same Vesting Conditions as the shares subject to the
Restricted Stock Award with respect to which such dividends or distributions
were paid or adjustments were made.
8.6    Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Restricted Stock Award and set forth in the Award
Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any shares acquired by the
Participant pursuant to a Restricted Stock Award which remain subject to Vesting
Conditions as of the date of the Participant’s termination of Service in
exchange for the payment of the purchase price, if any, paid by the Participant.
The Company shall have the right to assign at any time any repurchase right it
may have, whether or not such right is then exercisable, to one or more persons
as may be selected by the Company.
8.7    Nontransferability of Restricted Stock Award Rights. Prior to the
issuance of shares of Stock pursuant to a Restricted Stock Award, rights to
acquire such shares shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or the laws of descent and distribution. All rights with
respect to a Restricted Stock Award granted to a Participant hereunder shall be
exercisable during his or her lifetime only by such Participant or the
Participant’s guardian or legal representative.
9.    Terms and Conditions of Performance Awards.
Performance Awards shall be evidenced by Award Agreements in such form as the
Committee shall from time to time establish. No Performance Award or purported
Performance Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement. Award Agreements evidencing
Performance Awards may incorporate all or any of the terms of the Plan by
reference and shall comply with and be subject to the following terms and
conditions:
9.1    Types of Performance Awards Authorized. Performance Awards may be in the
form of either Performance Shares or Performance Units. Each Award Agreement
evidencing a Performance Award shall specify the number of Performance Shares or
Performance Units subject thereto, the Performance Award Formula, the
Performance Goal(s) and Performance Period applicable to the Award, and the
other terms, conditions and restrictions of the Award.
9.2    Initial Value of Performance Shares and Performance Units. Unless
otherwise provided by the Committee in granting a Performance Award, each
Performance Share shall have an initial value equal to the Fair Market Value of
one (1) share of Stock, subject to adjustment as provided in Section 4.2, on the
effective date of grant of the Performance Share. Each Performance Unit shall
have an initial value determined by the Committee; provided, however, that in no
event shall the value be less than the aggregate Fair Market Value of the
underlying shares on the date of grant. The final value payable to the
Participant in settlement of a Performance Award determined on the basis of the
applicable Performance Award Formula will depend on the extent to which
Performance Goals established by the Committee are attained within the
applicable Performance Period established by the Committee.
9.3    Establishment of Performance Period, Performance Goals and Performance
Award Formula. In granting each Performance Award, the Committee shall establish
in writing the applicable Performance Period, Performance Award Formula and one
or more Performance Goals which, when measured at the end of the Performance
Period, shall determine on the basis of the Performance Award Formula the final
value of the Performance Award to be paid to the Participant. To the extent
compliance with the requirements under Section 162(m) with respect to
“performance-based compensation” is desired, the Committee shall establish the
Performance Goal(s) and Performance Award Formula applicable to each Performance
Award no later than the earlier of (a) the date ninety (90) days after the
commencement of the applicable Performance Period or (b) the date on which 25%
of the Performance Period has elapsed, and, in any event, at a time when the
outcome of the Performance Goals remains substantially uncertain, and shall
establish the Performance Goal(s) in such a way that a third party with
knowledge of the relevant facts could determine whether and to what extent the
Performance Goals have been met. Once established, the Performance Goals and
Performance Award Formula shall not be changed during the Performance Period
with respect to any Performance Award for which compliance with the requirements
under Section 162(m)





--------------------------------------------------------------------------------





with respect to “qualified performance-based compensation” is desired. The
Company shall notify each Participant granted a Performance Award of the terms
of such Award, including the Performance Period, Performance Goal(s) and
Performance Award Formula.
9.4    Measurement of Performance Goals. Performance Goals shall be established
by the Committee on the basis of targets to be attained (“Performance Targets”)
with respect to one or more measures of business or financial performance (each,
a “Performance Measure”), subject to the following:
(a)    Performance Measures.  Performance Measures shall have the same meanings
as used in the Company’s financial statements, or, if such terms are not used in
the Company’s financial statements, they shall have the meaning applied pursuant
to generally accepted accounting principles, or as used generally in the
Company’s industry. Performance Measures shall be calculated with respect to the
Company and each Subsidiary Corporation and Parent Corporation consolidated
therewith for financial reporting purposes or such division or other business
unit as may be selected by the Committee. For purposes of the Plan, the
Performance Measures applicable to a Performance Award shall be calculated in
accordance with generally accepted accounting principles, but prior to the
accrual or payment of any Performance Award for the same Performance Period, if
determined by the Committee, and excluding the effect (whether positive or
negative) of any change in accounting standards, as determined by the Committee,
occurring after the establishment of the Performance Goals applicable to the
Performance Award. In addition, the Committee may, to the extent applicable,
provide for exclusion of the impact of an event or occurrence which the
Committee determines should appropriately be excluded, such as: (i)
restructurings, discontinued operations, extraordinary items, and other unusual,
infrequently occurring or non-recurring charges or events, (ii) asset
write-downs, (iii) litigation or claim judgments or settlements, (iv)
acquisitions or divestitures, (v) reorganization or change in the corporate
structure or capital structure of the Company, (vi) an event either not directly
related to the operations of the Company, any subsidiary, division, business
segment or business unit whether or not within the reasonable control of
management, (vii) foreign exchange gains and losses, (viii) a change in the
fiscal year of the Company, (ix) the refinancing or repurchase of bank loans or
debt securities, (x) unbudgeted capital expenditures, (xi) the issuance or
repurchase of equity securities and other changes in the number of outstanding
shares, (xii) conversion of some or all of convertible securities to common
stock, (xiii) any significant business interruption event, or (xiv) the effect
of changes tax or in other laws or regulatory rules affecting reported results.
Each such adjustment, if any, shall be made solely for the purpose of providing
a consistent basis from period to period for the calculation of Performance
Measures in order to prevent the dilution or enlargement of the Participant’s
rights with respect to a Performance Award. Performance Measures may be one or
more of the following, as determined by the Committee:
(i)    Earnings or Profitability Metrics:  including, but not limited to, sales
revenue; revenue under collaborative agreements; earnings/loss (gross,
operating, net, or adjusted); earnings/loss before interest and taxes (“EBIT”);
earnings/loss before interest, taxes, depreciation and amortization (“EBITDA”);
profit margin; operating margin; income (gross, operating or net); expense
levels or ratios; in each case adjusted to eliminate the effect of any one or
more of the following: interest expense, asset impairments, stock-based
compensation expense, or other extraordinary or non-recurring items, as
specified by the Committee when establishing the performance goals;
(ii)    Return Metrics:  including, but not limited to, return on investment,
assets, equity or capital (total or invested);
(iii)    Cash Flow Metrics:  including, but not limited to, operating cash flow;
cash flow sufficient to achieve financial ratios or a specified cash balance;
free cash flow; cash flow return on capital; net cash provided by operating
activities; cash flow per share; working capital;
(iv)    Liquidity Metrics:  including, but not limited to, debt reduction;
extension of maturity dates of outstanding debt; debt leverage (debt to capital,
net debt-to-capital, debt-to-EBITDA or other liquidity ratios) or access to
capital; debt ratings; total or net debt; other similar measures of liquidity
approved by the Committee;
(v)    Stock Price and Equity Metrics:  including, but not limited to, return on
stockholders’ equity; total shareholder return; revenue (gross, operating or
net); revenue growth; stock price; stock price appreciation; market





--------------------------------------------------------------------------------





price of stock; market capitalization; earnings/loss per share (basic or
diluted) (before or after taxes); price-to-earnings ratio; and
(vi)    Strategic Metrics:  including, but not limited to, product research and
development; completion of an identified special project; clinical trials;
regulatory filings or approvals; patent application or issuance; manufacturing
or process development; sales or net sales; market share; market penetration;
economic value added; customer service; customer satisfaction; inventory
control; balance of cash, cash equivalents and marketable securities; growth in
assets; key hires; employee satisfaction; employee retention; business
expansion; acquisitions, divestitures, joint ventures or financing; legal
compliance or safety and risk reduction.
(b)    Performance Targets.  Performance Targets may include a minimum, maximum,
target level and intermediate levels of performance, with the final value of a
Performance Award determined under the applicable Performance Award Formula by
the level attained during the applicable Performance Period. A Performance
Target may be stated as an absolute value or as a value determined relative to a
standard selected by the Committee.
9.5    Settlement of Performance Awards.
(a)    Determination of Final Value.  As soon as practicable following the
completion of the Performance Period applicable to a Performance Award, the
Committee shall certify in writing the extent to which the applicable
Performance Goals have been attained and the resulting final value of the Award
earned by the Participant and to be paid upon its settlement in accordance with
the applicable Performance Award Formula.
(b)    Discretionary Adjustment of Award Formula.  In its discretion, the
Committee may, either at the time it grants a Performance Award or at any time
thereafter, provide for the positive or negative adjustment of the Performance
Award Formula applicable to a Performance Award that is not intended to
constitute “qualified performance based compensation” to a “covered employee”
within the meaning of Section 162(m) (a “Covered Employee”) to reflect such
Participant’s individual performance in his or her position with the Company or
such other factors as the Committee may determine. With respect to a Performance
Award intended to constitute qualified performance-based compensation to a
Covered Employee, the Committee shall have the discretion to reduce some or all
of the value of the Performance Award that would otherwise be paid to the
Covered Employee upon its settlement notwithstanding the attainment of any
Performance Goal and the resulting value of the Performance Award determined in
accordance with the Performance Award Formula, but may not increase the value of
any such Performance Award.
(c)    Payment in Settlement of Performance Awards.  As soon as practicable
following the Committee’s determination and certification in accordance with
Sections 9.5(a) and (b), payment shall be made to each eligible Participant (or
such Participant’s legal representative or other person who acquired the right
to receive such payment by reason of the Participant’s death) of the final value
of the Participant’s Performance Award. Payment of such amount shall be made in
cash in a lump sum or in installments, shares of Stock (either fully vested or
subject to vesting), or a combination thereof, as determined by the Committee.
9.6    Voting Rights; Dividend Equivalent Rights and Distributions. Participants
shall have no voting rights with respect to shares of Stock represented by
Performance Awards until the date of the issuance of such shares, if any (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company). No cash dividends or distributions
with respect to shares of Stock subject to Performance Awards shall be paid to
any Participant unless and until the Participant vests in such underlying
Performance Awards. However, the Committee, in its discretion, may provide in
the Award Agreement evidencing any Performance Award that the Participant shall
be entitled to receive Dividend Equivalents with respect to the payment of cash
dividends on Stock having a record date prior to the date on which the
Performance Award is settled or forfeited. Such Dividend Equivalents, if any,
shall be credited to the Participant in the form of additional whole Performance
Shares or Performance Units as of the date of payment of such cash dividends on
Stock. The number of additional Performance Shares or Performance Units (rounded
to the nearest whole number) to be so credited shall be determined by dividing
(a) the amount of cash dividends paid on such date with respect to the number of
shares of Stock represented by the Performance Award previously credited to the
Participant by (b) the Fair Market Value per share of Stock on such date.
Dividend Equivalents shall be accumulated and paid to the extent that the
Performance Award becomes





--------------------------------------------------------------------------------





nonforfeitable, as determined by the Committee. Settlement of Dividend
Equivalents may be made in cash, shares of Stock, or a combination thereof as
determined by the Committee, and shall be paid on the same terms as the
underlying award as provided in Section 9.5. In the event of a dividend or
distribution paid in shares of Stock or any other adjustment made upon a change
in the capital structure of the Company as described in Section 4.2, appropriate
adjustments shall be made in the Participant’s Performance Award so that it
represents the right to receive upon settlement any and all new, substituted or
additional securities or other property (other than normal cash dividends) to
which the Participant would be entitled by reason of the shares of Stock
issuable upon settlement of the Performance Award, and all such new, substituted
or additional securities or other property shall be immediately subject to the
same Performance Goals as are applicable to the Award.
9.7    Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Performance Award and set forth in the Award
Agreement, if the Participant’s Service terminates for any reason, including
death or Disability, before the completion of the Performance Period applicable
to the Performance Award, the final value of the Participant’s Performance Award
shall be determined by the extent to which the applicable Performance Goals have
been attained with respect to the entire Performance Period and shall be
prorated based on the number of months of the Participant’s Service during the
Performance Period. Payment shall be made following the end of the Performance
Period in any manner permitted by Section 9.5.
9.8    Nontransferability of Performance Awards. Prior to settlement in
accordance with the provisions of the Plan, no Performance Award shall be
subject in any manner to anticipation, alienation, sale, exchange, transfer,
assignment, pledge, encumbrance, or garnishment by creditors of the Participant
or the Participant’s beneficiary, except transfer by will or by the laws of
descent and distribution. All rights with respect to a Performance Award granted
to a Participant hereunder shall be exercisable during his or her lifetime only
by such Participant or the Participant’s guardian or legal representative.
10.    Terms and Conditions of Restricted Stock Unit Awards.
Restricted Stock Unit Awards shall be evidenced by Award Agreements specifying
the number of Restricted Stock Units subject to the Award, in such form as the
Committee shall from time to time establish. No Restricted Stock Unit Award or
purported Restricted Stock Unit Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement. Award
Agreements evidencing Restricted Stock Units may incorporate all or any of the
terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:
10.1    Grant of Restricted Stock Unit Awards. Restricted Stock Unit Awards may
be granted upon such conditions as the Committee shall determine, including,
without limitation, upon the attainment of one or more Performance Goals
described in Section 9.4. If either the grant of a Restricted Stock Unit Award
or the Vesting Conditions with respect to such Award is to be contingent upon
the attainment of one or more Performance Goals, the Committee shall follow
procedures substantially equivalent to those set forth in Sections 9.3 through
9.5(a).
10.2    Vesting. Restricted Stock Units may or may not be made subject to
Vesting Conditions based upon the satisfaction of such Service requirements,
conditions, restrictions or performance criteria, including, without limitation,
Performance Goals as described in Section 9.4, as shall be established by the
Committee and set forth in the Award Agreement evidencing such Award.
10.3    Voting Rights, Dividend Equivalent Rights and Distributions.
Participants shall have no voting rights with respect to shares of Stock
represented by Restricted Stock Units until the date of the issuance of such
shares (as evidenced by the appropriate entry on the books of the Company or of
a duly authorized transfer agent of the Company). No cash dividends or
distributions with respect to shares of Stock subject to Restricted Stock Units
shall be paid to any Participant unless and until the Participant vests in such
underlying Restricted Stock Units. However, the Committee, in its discretion,
may provide in the Award Agreement evidencing any Restricted Stock Unit Award
that the Participant shall be entitled to receive Dividend Equivalents with
respect to the payment of cash dividends on Stock having a record date prior to
the date on which Restricted Stock Units held by such Participant are settled.
Such Dividend Equivalents, if any, shall be credited to the Participant in the
form of additional whole Restricted Stock Units as of the date of payment of
such cash dividends on Stock. The number of additional Restricted Stock Units
(rounded to the nearest whole number) to be so credited, if any, shall be
determined by dividing (a) the amount of cash dividends paid on such date with
respect to the number of shares of Stock





--------------------------------------------------------------------------------





represented by the Restricted Stock Units previously credited to the Participant
by (b) the Fair Market Value per share of Stock on such date. Such additional
Restricted Stock Units, if any, shall be subject to the same terms and
conditions and shall be settled in the same manner and at the same time (or as
soon thereafter as practicable) as the original Restricted Stock Unit Award. In
the event of a dividend or distribution paid in shares of Stock or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.2, appropriate adjustments shall be made in the
Participant’s Restricted Stock Unit Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than normal cash dividends) to which the Participant would
be entitled by reason of the shares of Stock issuable upon settlement of the
Award, and all such new, substituted or additional securities or other property
shall be immediately subject to the same Vesting Conditions as are applicable to
the Award.
10.4    Effect of Termination of Service. Unless otherwise provided by the
Committee in the grant of a Restricted Stock Unit Award and set forth in the
Award Agreement, if a Participant’s Service terminates for any reason, whether
voluntary or involuntary (including the Participant’s death or disability), then
the Participant shall forfeit to the Company any Restricted Stock Units pursuant
to the Award which remain subject to Vesting Conditions as of the date of the
Participant’s termination of Service.
10.5    Settlement of Restricted Stock Unit Awards. The Company shall issue to a
Participant on the date on which Restricted Stock Units subject to the
Participant’s Restricted Stock Unit Award vest or on such other date determined
by the Committee, in its discretion, and set forth in the Award Agreement one
(1) share of Stock (and/or any other new, substituted or additional securities
or other property pursuant to an adjustment described in Section 11.3) for each
Restricted Stock Unit then becoming vested or otherwise to be settled on such
date, subject to the withholding of applicable taxes. Notwithstanding the
foregoing, if permitted by the Committee and set forth in the Award Agreement,
the Participant may elect in accordance with terms specified in the Award
Agreement to defer receipt of all or any portion of the shares of Stock or other
property otherwise issuable to the Participant pursuant to this Section.
10.6    Nontransferability of Restricted Stock Unit Awards. Prior to the
issuance of shares of Stock in settlement of a Restricted Stock Unit Award, the
Award shall not be subject in any manner to anticipation, alienation, sale,
exchange, transfer, assignment, pledge, encumbrance, or garnishment by creditors
of the Participant or the Participant’s beneficiary, except transfer by will or
by the laws of descent and distribution. All rights with respect to a Restricted
Stock Unit Award granted to a Participant hereunder shall be exercisable during
his or her lifetime only by such Participant or the Participant’s guardian or
legal representative.
11.    Effect of Change in Control on Awards.
11.1    Change in Control Transactions. In the event of any transaction
resulting in a Change in Control of the Company, outstanding Awards that are
payable in or convertible into Stock under the Plan will terminate upon the
effective time of such Change in Control unless provision is made by the Company
in connection with the transaction for the continuation or assumption of such
Awards by, or for the substitution of equivalent awards of, the surviving or
successor entity or a parent thereof. All determinations as to whether any, some
or all outstanding Awards and, if any, which such Awards, will be continued,
assumed or substituted in a transaction and whether any such substitution is for
equivalent awards shall be made in the sole discretion of the Committee, and
such continuation, assumption, or substitution may be effectuated without the
consent of the holder of any such outstanding Award. In the event of such
termination, the holders of Awards that will be terminated upon the effective
time of the Change in Control will be permitted, immediately before the Change
in Control, to exercise or convert all portions of such Awards under the Plan
that are then exercisable or convertible or which become exercisable or
convertible upon or prior to the effective time of the Change in Control. In the
event of any transaction resulting in a Change in Control of the Company prior
to the end of a Performance Period for any Performance Award, the Committee may
determine that one or more Participants who were awarded a Performance Award for
the Performance Period in which such Change in Control of the Company occurs may
receive payment of such Performance Award for the Performance Period, in such
amount and at such time as the Committee determines; provided, however, that, to
the extent such Performance Award constitutes deferred compensation under
Section 409A of the Code, any such payment with respect to the Performance Award
shall be made in compliance with Section 409A of the Code.





--------------------------------------------------------------------------------





11.2    Unusual or Nonrecurring Events. The Committee is authorized to make, in
its discretion and without the consent of holders of Awards, adjustments in the
terms and conditions of, and the criteria included in, Awards in recognition of
unusual or nonrecurring events affecting the Company, or the financial
statements of the Company, or of changes in applicable laws, regulations, or
accounting principles, whenever the Committee determines that such adjustments
are appropriate in order to prevent dilution or enlargement of the benefits or
potential benefits intended to be made available under the Plan.
12.    Compliance with Securities Law.
The grant of Awards and the issuance of shares of Stock pursuant to any Award
shall be subject to compliance with all applicable requirements of federal,
state and foreign law with respect to such securities and the requirements of
any stock exchange or market system upon which the Stock may then be listed. In
addition, no Award may be exercised or shares issued pursuant to an Award unless
(a) a registration statement under the Securities Act shall at the time of such
exercise or issuance be in effect with respect to the shares issuable pursuant
to the Award or (b) in the opinion of legal counsel to the Company, the shares
issuable pursuant to the Award may be issued in accordance with the terms of an
applicable exemption from the registration requirements of the Securities Act.
The inability of the Company to obtain from any regulatory body having
jurisdiction the authority, if any, deemed by the Company’s legal counsel to be
necessary to the lawful issuance and sale of any shares hereunder shall relieve
the Company of any liability in respect of the failure to issue or sell such
shares as to which such requisite authority shall not have been obtained. As a
condition to issuance of any Stock, the Company may require the Participant to
satisfy any qualifications that may be necessary or appropriate, to evidence
compliance with any applicable law or regulation and to make any representation
or warranty with respect thereto as may be requested by the Company.
13.    Tax Withholding.
13.1    Tax Withholding in General. The Company shall have the right to deduct
from any and all payments made under the Plan, or to require the Participant,
through payroll withholding, cash payment or otherwise, including by means of a
Cashless Exercise or net exercise of an Option, or net settlement of other types
of Awards, to make adequate provision for, the federal, state, local and foreign
taxes, if any, required by law to be withheld by the Participating Company Group
with respect to an Award or the shares acquired pursuant thereto. The Company
shall have no obligation to deliver shares of Stock, to release shares of Stock
from an escrow established pursuant to an Award Agreement, or to make any
payment in cash under the Plan until the Participating Company Group’s tax
withholding obligations have been satisfied by the Participant.
13.2    Withholding in Shares. The Company shall have the right, but not the
obligation, to deduct from the shares of Stock issuable to a Participant upon
the exercise or settlement of an Award, or to accept from the Participant the
tender of, a number of whole shares of Stock having a Fair Market Value, as
determined by the Company, equal to all or any part of the tax withholding
obligations of the Participating Company Group. The Fair Market Value of any
shares of Stock withheld or tendered to satisfy any such tax withholding
obligations shall not exceed the amount determined by the applicable minimum
statutory withholding rates.
14.    Amendment or Termination of Plan.
The Board or the Committee may amend, suspend or terminate the Plan at any time.
However, without the approval of the Company’s stockholders, there shall be
(a) no increase in the maximum aggregate number of shares of Stock that may be
issued under the Plan (except by operation of the provisions of Section 4.2),
(b) no change in the class of persons eligible to receive Incentive Stock
Options, the prohibition on repricing and reloading in Section 3.7, the Award
limits in Section 5.4, the minimum exercise price, maximum term, and vesting
period of Options or SARs, and any limitation on the Vesting Conditions of
Restricted Stock or Restricted Stock Units, and (c) no other amendment of the
Plan that would require approval of the Company’s stockholders under any
applicable law, regulation or rule. No amendment, suspension or termination of
the Plan shall affect any then outstanding Award unless expressly provided by
the Board or the Committee. In any event, no amendment, suspension or
termination of the Plan may adversely affect any then outstanding Award without
the consent of the Participant unless necessary to comply with any applicable
law, regulation or rule.
15.    Miscellaneous Provisions.





--------------------------------------------------------------------------------





15.1    Repurchase Rights. Shares issued under the Plan may be subject to one or
more repurchase options, or other conditions and restrictions as determined by
the Committee in its discretion at the time the Award is granted. The Company
shall have the right to assign at any time any repurchase right it may have,
whether or not such right is then exercisable, to one or more persons as may be
selected by the Company. Upon request by the Company, each Participant shall
execute any agreement evidencing such transfer restrictions prior to the receipt
of shares of Stock hereunder and shall promptly present to the Company any and
all certificates representing shares of Stock acquired hereunder for the
placement on such certificates of appropriate legends evidencing any such
transfer restrictions.
15.2    Rights as Employee, Consultant or Director. No person, even though
eligible pursuant to Section 5, shall have a right to be selected as a
Participant, or, having been so selected, to be selected again as a Participant.
Nothing in the Plan or any Award granted under the Plan shall confer on any
Participant a right to remain an Employee, Consultant or Director or interfere
with or limit in any way any right of a Participating Company to terminate the
Participant’s Service at any time. To the extent that an Employee of a
Participating Company other than the Company receives an Award under the Plan,
that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.
15.3    Rights as a Stockholder. A Participant shall have no rights as a
stockholder with respect to any shares covered by an Award until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company). No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date such shares are issued, except as provided
in Section 4.2 or another provision of the Plan.
15.4    Fractional Shares. The Company shall not be required to issue fractional
shares upon the exercise or settlement of any Award.
15.5    Severability. If any one or more of the provisions (or any part thereof)
of this Plan shall be held invalid, illegal or unenforceable in any respect,
such provision shall be modified so as to make it valid, legal and enforceable,
and the validity, legality and enforceability of the remaining provisions (or
any part thereof) of the Plan shall not in any way be affected or impaired
thereby.
15.6    Beneficiary Designation. Subject to local laws and procedures, each
Participant may file with the Company a written designation of a beneficiary who
is to receive any benefit under the Plan to which the Participant is entitled in
the event of such Participant’s death before he or she receives any or all of
such benefit. Each designation will revoke all prior designations by the same
Participant, shall be in a form prescribed by the Company, and will be effective
only when filed by the Participant in writing with the Company during the
Participant’s lifetime. If a married Participant designates a beneficiary other
than the Participant’s spouse, the effectiveness of such designation may be
subject to the consent of the Participant’s spouse, if required by applicable
law or the Company. If a Participant dies without an effective designation of a
beneficiary who is living at the time of the Participant’s death, the Company
will pay any remaining unpaid benefits to the Participant’s legal
representative.
15.7    Unfunded Obligation. Participants shall have the status of general
unsecured creditors of the Company. Any amounts payable to Participants pursuant
to the Plan shall be unfunded and unsecured obligations for all purposes,
including, without limitation, Title I of the Employee Retirement Income
Security Act of 1974. No Participating Company shall be required to segregate
any monies from its general funds, or to create any trusts, or establish any
special accounts with respect to such obligations. The Company shall retain at
all times beneficial ownership of any investments, including trust investments,
which the Company may make to fulfill its payment obligations hereunder. Any
investments or the creation or maintenance of any trust or any Participant
account shall not create or constitute a trust or fiduciary relationship between
the Committee or any Participating Company and a Participant, or otherwise
create any vested or beneficial interest in any Participant or the Participant’s
creditors in any assets of any Participating Company. The Participants shall
have no claim against any Participating Company for any changes in the value of
any assets which may be invested or reinvested by the Company with respect to
the Plan. Each Participating Company shall be responsible for making benefit
payments pursuant to the Plan on behalf of its Participants or for reimbursing
the Company for the cost of such payments, as determined by the Company in its





--------------------------------------------------------------------------------





sole discretion. In the event the respective Participating Company fails to make
such payment or reimbursement, a Participant’s (or other individual’s) sole
recourse shall be against the respective Participating Company, and not against
the Company. A Participant’s acceptance of an Award pursuant to the Plan shall
constitute agreement with this provision.





